Citation Nr: 0401786	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a left lateral malleolus fracture, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to August 
1965.  He also had verified periods of active duty for 
training (ACDUTRA) in the National Guard between December 
1974 and June 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted service connection for residuals of 
a left ankle fracture, and assigned a 0 percent, 
noncompensable disability rating, effective from November 
7,1990.  In a May 2001 rating decision, the RO increased the 
rating to 10 percent; and in an October 2001 rating decision, 
the RO increased the rating to 20 percent.  Both increases 
were effective from November 7, 1990.

In January 2004, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sustained a fracture of the left lateral 
malleolus in 1980.  The 20 percent rating has been provided 
on the basis of marked limitation of motion, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2003).  The veteran contends 
that a higher rating should be assigned under Diagnostic Code 
5270, for ankylosis.  Under that code, an ankylosed ankle may 
be rated at 20, 30, or 40 percent, depending on the angle and 
position at which the joint is frozen.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2003).

Records of VA medical examinations and outpatient treatment 
notes from recent years provide conflicting information as to 
whether the veteran's left ankle is ankylosed.  A VA 
physician who examined the veteran's left ankle in May 2000 
and September 2001 reported that the veteran would not move 
that ankle; but the physician suggested that the veteran held 
back on moving the ankle.  Another VA physician examined the 
veteran in October 2000, and found motion of the left ankle 
to 17 degrees of dorsiflexion and 37 degrees of plantar 
flexion.  Notes from a March 2002 VA neurology consultation 
indicate that the veteran's ankle (whether left or right is 
not specified) was fixed and unable to dorsiflex or plantar 
flex.  Those medical records that indicate that the ankle is 
ankylosed do not provide a clear indication of the position 
at which it is ankylosed.  In order to clarify the condition 
of the veteran's left ankle in relation to the criteria for a 
rating under Diagnostic Code 5270, the veteran should undergo 
another VA examination.

The Veterans Claims Assistance Act (VCAA), Pub L 106-475 
(Nov. 9, 2000), 114 Stat. 2096, requires VA to advise a 
claimant of the evidence needed to substantiate claims, of 
what evidence the claimant is responsible for obtaining, and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has recently announced that VA is 
also required to inform claimants that they should submit 
evidence in their possession.  Peligrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004); see 38 C.F.R. § 3.159(b) 
(2003).  The notice requirement is not satisfied unless VA 
can point to a specific document in the claims folder.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In August 
2002 the RO sent the veteran a VCAA notice letter with regard 
to an unspecified claim for service connection.  The RO has 
not yet provided the required VCAA notice with regard to the 
claim for a higher original evaluation for the left ankle 
disability.

Therefore, this case is REMANDED for the following:

1.  The RO should ensure that all VCAA 
notice requirements are met.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
manifestations of his left ankle 
disability.  The veteran's claims file 
should be provided to the examiner for 
review, and the examiner should note such 
review in the examination report or in an 
addendum to that report.  The examiner 
should report whether a service-connected 
disability causes the veteran's left 
ankle to be ankylosed.  If the ankle is 
ankylosed, or has no functional range of 
motion, the examiner should report the 
position, in degrees of plantar flexion 
or degrees of dorsiflexion, at which the 
ankle rests.  The examiner should also 
express an opinion as to whether the 
service connected disability causes loss 
of use of the foot (i.e. no remaining 
function other than that which would be 
equally well served by amputation stump 
at the site of election with use of 
suitable prosthesis).  If the ankle has 
motion, the examiner should report the 
ranges of motion in degrees.  

Thereafter, the RO should readjudicate the veteran's claim.  
If the benefit remains denied, the RO should issues a 
supplemental statement of the case.  The case should than be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


